Citation Nr: 1424829	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  12-13 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from December 1975 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2013, a hearing was held at the RO before a Veterans Law Judge who is no longer with the Board.  In February 2014, the appellant was notified that he was entitled to another hearing, and that if he did not respond in 30 days, it would be assumed that he did not desire another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002).  There is no record of a response.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, to include PTSD, that was caused by his service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not caused by service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has an acquired psychiatric disorder due to his service. Specifically, he has argued that he has PTSD due to a 1976 motor vehicle accident.  

In April 2010, the RO denied the claim, which it characterized solely as a claim for PTSD.  Evidence of record at the time showed that the Veteran had been diagnosed with a number of acquired psychiatric diagnoses other than PTSD, to include major depressive disorder, rule out SIMD (substance-induced mood disorder), and polysubstance abuse.  The Board has recharacterized the issue as stated on the cover page of this decision to address all possible theories of causation.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

Personality disorders are not compensable diseases or injuries within the meaning of veterans' benefits law.  38 C.F.R. §§ 3.303(c), 4.9 (2013); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992). 

Compensation is not payable for a disability that is a result of the appellant's own alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2013); Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351; see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998). 

Given the foregoing, the term "acquired psychiatric disorder" is not intended to include a personality disorder, or alcohol or substance abuse.

The Veteran's service treatment records show that in November 1975, he was treated for insomnia.  The impression was adolescent adjustment with asocial features.  In August 1976, he was noted to have been in a T/A (traffic accident) the night before, with treatment at a German hospital, and that he had an abrasion on his right arm.  X-rays of the right wrist and forearm were negative. The assessment was abrasion.  A translation of the German hospital report notes that the Veteran had been involved in a motor vehicle accident (MVA) for a burn to the right forearm.  The Veteran's separation examination report, dated in August 1978, shows that his psychiatric condition was clinically evaluated as normal.  An associated "report of medical history" shows that he indicated that he had a history of "depression or excessive worry" and "frequent trouble sleeping," and that he denied a history of 'nervous trouble of any sort."  There is a notation of "depressed - no specific problems."  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1978 and 2013.  

The VA reports show the following: in December 1981, the Veteran afforded a diagnosis of conversion reaction after he sought treatment for complaints of tingling at his right elbow and wrist.  He reported that his right arm had been "acting funny" since an August 1976 car accident.  There were notations of possible conversion reaction, malingering, and schizophrenia.  

In January 1982, the Veteran was hospitalized for about one week with a diagnosis of postconcussion syndrome after being involved in a motor vehicle accident.  He was noted to have sustained a loss of consciousness, and two seizures in the emergency room.  

Between August and September of 2003, the Veteran underwent VA DARU (Domiciliary Addiction Rehabilitation Unit) treatment.  

The reports show that he reported a history of childhood physical and emotional abuse.  

Thereafter, he began treatment with VA's DDTC (drug dependency treatment program).  The Axis I diagnosis in a February 2004 discharge summary was polysubstance dependence (heroin and cocaine); the Axis II diagnosis was personality disorder, not otherwise specified.  

Beginning in February 2004, the Veteran was afforded additional inpatient treatment at a VA Addiction Rehabilitation Unit.  

Thereafter, VA reports show that the Veteran was afforded diagnoses that include PTSD, major depressive disorder, substance-inducted mood disorder, and heroin dependence. 

A examination report from a VA psychologist, S.C., PsyD., dated in April 2010, shows that she stated that she had reviewed the Veteran's claims file.  The Veteran's history was taken, which included a great deal of substance abuse (over 30 years), to include the use of heroin between 1998 to 2005.  He reported that he had been in an MVA during service in 1976, and that he was "stressed" over his arm injury, and that he had recurrent thoughts, and nightmares, about his MVA.   

The Axis I diagnoses were cocaine dependence, and depressive disorder, NOS (not otherwise specified).  The examiner discussed the Veteran's results, and she concluded that he did not meet the full criteria for PTSD, providing evidence against this claim.  

In an addendum, also dated in April 2010, a VA physician, H.L.M., M.D., concluded that the Veteran's depression was unrelated to his inservice MVA.  She concluded that the Veteran's depression was related to his parental divorce, lack of paternal involvement, abuse of alcohol, and hating military service.  She added that he was cocaine-dependent, and that a major effect of cocaine dependence is depression.  Finally, she stated that the Veteran does not meet the DSM-IV criteria for PTSD, explaining that his symptoms are accounted for by his cocaine dependence, depressive disorder, and personality disorder, providing only more highly probative evidence against this claim.

A VA PTSD disability benefits questionnaire (DBQ), dated in March 2012, shows that the examiner stated that the Veteran's claims file had been reviewed.  The diagnoses were major depressive disorder, and polysubstance dependence.   The report includes findings as to each of the criteria for PTSD, and shows that the examiner concluded that the Veteran did not meet the full criteria for PTSD. The examiner stated that it was not as likely as not that the Veteran experiences service-connected PTSD, and that his "PTSD-like and depressive symptoms" can be accounted for by nonservice-connected factors including polysubstance dependence with repeated relapses and various other life events.

It is important for the Veteran to understand that this provides event more evidence against this claim.

The Board finds that the evidence is insufficient to show that the Veteran currently has PTSD.  In fact, there is highly significant medical evidence against such a finding, as noted above.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).   The March 2010 VA PTSD examination report, the April 2010 addendum, and the March 2012 PTSD DBQ, all contain opinions that the Veteran does not have PTSD.  These opinions are considered highly probative, as they are shown to have been based on a review of the Veteran's claims file, and/or as they are accompanied by sufficient explanations and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

In reaching this decision, the Board has considered several findings of PTSD in VA progress notes.  However, none of these reports are shown to have been based on a review of the Veteran's claims file or any other detailed and reliable medical history.  Prejean.  Furthermore, these reports warrant less probative weight as none of them contain an analysis or discussion as to whether or not all of the criteria for PTSD were met.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Quick Reference to the Diagnostic Criteria from DSM-IV at 209-11 (American Psychiatric Association 1994); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Simply stated, the best medical evidence in this case provides highly probative evidence against the Veteran's claim.  Accordingly, the claim must be denied.

The Board has construed the Veteran's claim very broadly, to include a claim for an acquired psychiatric disorder other than PTSD.  Clemons.  The Veteran's service treatment records have been discussed.  They show that in November 1975, he was treated for insomnia, and that the impression was adolescent adjustment with asocial features.  In August 1976, he was noted to have been in a traffic accident the night before, with treatment at a German hospital, and that he had an abrasion on his right arm.  The assessment was abrasion.  The Veteran's August 1978 separation examination report, and associated report of medical history, contain a notation of "depressed - no specific problems," however, they show that his psychiatric condition was clinically evaluated as normal.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(b).  

Following service, the Veteran was diagnosed with a conversion reaction in 1981, was treated for post-concussion syndrome related to an MVA in 1982, followed by many years of treatment for substance abuse.  Beginning in about 2009, he received multiple diagnoses of acquired psychiatric disorders (i.e., other than diagnoses related to substance abuse, or PTSD).  In any event, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  There is no competent opinion in support of the claim.  

The only competent opinions are found in the April 2010 addendum, in which a VA physician concluded that the Veteran's depression was unrelated to his inservice MVA, and the March 2012 DBQ, in which the examiner concluded that the Veteran's "PTSD-like and depressive symptoms" can be accounted for by nonservice-connected factors, including polysubstance dependence with repeated relapses and various other life events not related to service.  Finally, there is no evidence to show that a psychosis was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim must be denied.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Acquired psychiatric disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that an acquired psychiatric disorder, to include PTSD, is related to the Veteran's service.  The Board has determined that PTSD is not currently shown, and that acquired psychiatric disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  Id.  The Veteran's service treatment reports and post-service medical records have been discussed.  The Veteran has been found not to have PTSD.  An acquired psychiatric disorder is not shown until well after separation from service, and competent opinions have been obtained that weigh against the claim.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in February 2009 and May 2011, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The matter was then readjudicated as recently as April 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  The Veteran has been afforded two examinations. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


